DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ANA M. RAMIREZ,
                             Appellant,

                                    v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                              No. 4D15-4626

                          [November 9, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Lynn Rosenthal, Judge; L.T. Case No. CACE10044390.

  Jonathan Kline, Jonathan Kline, P.A., Weston, for appellant.

   Kimberly S. Mello, Greenberg Traurig, P.A., Tampa, and Michele
Stocker, Greenberg Traurig, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.